                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


BOBBI J. RIDDLE, on behalf of herself and
others similarly situated,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:19-0249

ATKINS & OGLE LAW OFFICES, LC,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion to Dismiss. ECF No. 6. Defendant failed

to comply with Local Rule of Civil Procedure 7.1(a)(2) and file a memorandum in support of its

motion. In lieu of a memorandum, Defendant relies upon a non-binding case and three-sentence

analysis directly into its motion. Id. The lone-cited case, Reynold v. Caine & Weinder Co., Inc.,

acknowledges that a demand for payment can obscure a right to dispute a debt, but it did not in

that case because there was no demand for immediate payment nor a threat of adverse action. No.

17-7590, 2018 WL 5928123, at *5 (E.D.N.Y. Nov. 13, 2018). To the contrary, the Complaint

alleges in this case that the letter sent by Defendant includes language that both requests payment

within thirty days and notifies the recipient of potential legal action. ECF No. 1, at 5. The Court

finds Reynold inapplicable and unpersuasive. Taken in the light most favorable the non-moving

party, Plaintiff has sufficiently alleged potential violations of the provisions of §§ 1692g(b) &

1692(e) of the Fair Debt Collection Practices Act. Accordingly, the Court DENIES the Motion to

Dismiss.
       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        July 30, 2019




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
